DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Refai (US 20190231220 A1).
Regarding claim 1, Refai teaches a system for determining proximity of a surgical instrument with respect to an anatomical structure, the system comprising: 
a surgical instrument configured to perform a laparoscopic surgical operation ([0042] The medical scanning and mapping system 10 described herein may provide three-dimensional imaging, modeling, mapping, and control capabilities in compact size suitable for rapid (e.g., immediate) integration with and/or augmentation of robotic, laparoscopic, and endoscopic surgical systems.); 
([0070] Referring to FIG, 4A, the relationship between the lateral distance L, the distance to the object h, the focal length f (in units of pixels on the camera detector array) and the depth d over which high resolution measurements occur is determined); and 
a processor configured to receive a graphical representation of a patient, determine proximity of the distal end portion of the surgical instrument with the anatomical structure of the patient based on the spatial relationship, and generate a warning based on the determination of proximity (the image reconstruction system 14 may also combine the measurements and three dimensional model data collected from the medical scanning and mapping system 10 with visible light images obtained from the visible light components of the imaging system to determine critical information, including but not limited to, the type of tissue the surgical instrument has come in close proximity with (example, the abdominal aorta in laparoscopic surgery). If the distance between the surgical instrument and tissue other than the tissue targeted for the surgery falls below a distance deemed necessary to avoid damage, the image reconstruction system 14 can send an alarm to the user. The alarm may include, but is not limited to, an audio warning, text, or imagery showing the situation that triggered the alarm [0154].). 

Regarding claim 2, Refai teaches the system according to claim 1, wherein the anatomical structure is a non-target anatomical structure (. Overlap may also be realized by (a) using three or four medical scanning and mapping systems 10, 10a, 10b, 10c, and/or 10d with a smaller FOV or (b) having the surgical operator rotate the tubular sleeve 132b to scan or measure the entirety of the tissue or only areas of interest targeted by the operator, as demonstrated in FIG. 13B [0141].).

Refai teaches the system according to claim 1, wherein the location sensor is further configured to emit a probing signal to the anatomical structure and to receive a signal reflected from the anatomical structure (The one or more optical sources 16 may provide sufficient power for reflection from the tissue to be captured with sufficient contrast by the high resolution camera 18 (e.g., plenoptic, light field camera, high resolution camera), [0046]).

Regarding claim 4 Refai teaches the system according to claim 3, wherein the spatial relationship is a distance between the distal end portion and the anatomical structure based on the received signal (The method for determining the distance to the tissue may include, but is not limited to, a proximity sensor 30 utilizing sound or reflected light integrated with the other components of the patterned light-based pattern generator 28a and 28b. [0068]).

Regarding claim 5, Refai teaches the system according to claim 1, wherein the location sensor is a laparoscopic camera configured to capture an image of the surgical instrument and the anatomical structure ([0049] FIG. 1B illustrates an exemplary embodiment of a camera 18e for use in the medical scanning and mapping system 10. In this embodiment, the high-resolution camera 18e may be a plenoptic camera or light field camera. The plenoptic or light field camera 18e is an optical recording device capable of capturing both the variation of intensity with spatial position and the angle or direction of rays entering the system from each part of the scene observed by the camera 18e).

Regarding claim 6, Refai teaches the system according to claim 5, wherein the processor identifies the spatial relationship based on the captured image ([0049] FIG. 1B illustrates an exemplary embodiment of a camera 18e for use in the medical scanning and mapping system 10. In this embodiment, the high-resolution camera 18e may be a plenoptic camera or light field camera. The plenoptic or light field camera 18e is an optical recording device capable of capturing both the variation of intensity with spatial position and the angle or direction of rays entering the system from each part of the scene observed by the camera 18e).

Regarding claim 7, Refai teaches the system according to claim 5, wherein the processor is further configured to perform image processing on the captured image to determine the proximity of the distal end portion of the surgical instrument with the anatomical structure ([0070] For depth resolution, the key parameters include the lateral (or baseline) distance between center of the optical source 16a and 16b and the center of the recording area of the camera 18a and 18b, the distance to the object, and the focal length of the imaging optics. Referring to FIG, 4A, the relationship between the lateral distance L, the distance to the object h, the focal length f (in units of pixels on the camera detector array) and the depth d over which high resolution measurements occur is determined).

Regarding claim 8, Refai teaches the system according to claim 7, wherein the processor determines the proximity based on a distance between the distal end portion and the anatomical structure ([0070] For depth resolution, the key parameters include the lateral (or baseline) distance between center of the optical source 16a and 16b and the center of the recording area of the camera 18a and 18b, the distance to the object, and the focal length of the imaging optics. Referring to FIG, 4A, the relationship between the lateral distance L, the distance to the object h, the focal length f (in units of pixels on the camera detector array) and the depth d over which high resolution measurements occur is determined).

Refai teaches the system according to claim 1, wherein the graphical representation is a three- dimensional model or a live video ([0019] FIG. 5 is a flow chart illustrating a series of operations and calculations performed by an image reconstruction system to produce three-dimensional model(s) and/or measurement data in accordance with the present disclosure. [0020] FIG. 6 is a flow chart illustrating another series of operations and calculations performed by an image reconstruction system to produce three-dimensional model(s) and/or measurement data in accordance with the present disclosure).

Regarding claim 10, Refai teaches a method for determining proximity of a surgical instrument with respect to an anatomical structure, the method comprising: 
providing a graphical representation of a patient ([0042] The medical scanning and mapping system 10 described herein may provide three-dimensional imaging, modeling, mapping, and control capabilities in compact size suitable for rapid (e.g., immediate) integration with and/or augmentation of robotic, laparoscopic, and endoscopic surgical systems.); 
identifying a spatial relationship between an anatomical structure and a surgical instrument configured to perform a laparoscopic surgical operation ([0049] FIG. 1B illustrates an exemplary embodiment of a camera 18e for use in the medical scanning and mapping system 10. In this embodiment, the high-resolution camera 18e may be a plenoptic camera or light field camera. The plenoptic or light field camera 18e is an optical recording device capable of capturing both the variation of intensity with spatial position and the angle or direction of rays entering the system from each part of the scene observed by the camera); 
determining proximity of the distal end portion of the surgical instrument with the anatomical structure of the patient based on the spatial relationship; and generating a warning (the image reconstruction system 14 may also combine the measurements and three dimensional model data collected from the medical scanning and mapping system 10 with visible light images obtained from the visible light components of the imaging system to determine critical information, including but not limited to, the type of tissue the surgical instrument has come in close proximity with (example, the abdominal aorta in laparoscopic surgery). If the distance between the surgical instrument and tissue other than the tissue targeted for the surgery falls below a distance deemed necessary to avoid damage, the image reconstruction system 14 can send an alarm to the user. The alarm may include, but is not limited to, an audio warning, text, or imagery showing the situation that triggered the alarm [0154].).

Regarding claim 11, Refai teaches the method according to claim 10, wherein the anatomical structure is a non-target anatomical structure (. Overlap may also be realized by (a) using three or four medical scanning and mapping systems 10, 10a, 10b, 10c, and/or 10d with a smaller FOV or (b) having the surgical operator rotate the tubular sleeve 132b to scan or measure the entirety of the tissue or only areas of interest targeted by the operator, as demonstrated in FIG. 13B [0141].).

Regarding claim 12, Refai teaches the method according to claim 10, further comprising: emitting a probing signal to the anatomical structure; and receiving a signal reflected from the anatomical structure (The one or more optical sources 16 may provide sufficient power for reflection from the tissue to be captured with sufficient contrast by the high resolution camera 18 (e.g., plenoptic, light field camera, high resolution camera), [0046]).

Regarding claim 13, Refai teaches the method according to claim 12, wherein the spatial relationship is a distance between the distal end portion and the anatomical structure (The method for determining the distance to the tissue may include, but is not limited to, a proximity sensor 30 utilizing sound or reflected light integrated with the other components of the patterned light-based pattern generator 28a and 28b. [0068]).

Regarding claim 14, Refai teaches the method according to claim 10, further comprising: capturing an image of the surgical instrument and the anatomical structure ([0049] FIG. 1B illustrates an exemplary embodiment of a camera 18e for use in the medical scanning and mapping system 10. In this embodiment, the high-resolution camera 18e may be a plenoptic camera or light field camera. The plenoptic or light field camera 18e is an optical recording device capable of capturing both the variation of intensity with spatial position and the angle or direction of rays entering the system from each part of the scene observed by the camera 18e).

Regarding claim 15, Refai teaches the method according to claim 14, wherein the spatial relationship is based on the captured image ([0049] FIG. 1B illustrates an exemplary embodiment of a camera 18e for use in the medical scanning and mapping system 10. In this embodiment, the high-resolution camera 18e may be a plenoptic camera or light field camera. The plenoptic or light field camera 18e is an optical recording device capable of capturing both the variation of intensity with spatial position and the angle or direction of rays entering the system from each part of the scene observed by the camera 18e).

Regarding claim 16, Refai teaches the method according to claim 14, further comprising: performing image processing on the captured image to determine the proximity of the distal end portion with the anatomical structure ([0070] For depth resolution, the key parameters include the lateral (or baseline) distance between center of the optical source 16a and 16b and the center of the recording area of the camera 18a and 18b, the distance to the object, and the focal length of the imaging optics. Referring to FIG, 4A, the relationship between the lateral distance L, the distance to the object h, the focal length f (in units of pixels on the camera detector array) and the depth d over which high resolution measurements occur is determined).

Regarding claim 17, Refai teaches the method according to claim 16, wherein the proximity is determined based on a distance between the distal end portion and the anatomical structure ([0070] For depth resolution, the key parameters include the lateral (or baseline) distance between center of the optical source 16a and 16b and the center of the recording area of the camera 18a and 18b, the distance to the object, and the focal length of the imaging optics. Referring to FIG, 4A, the relationship between the lateral distance L, the distance to the object h, the focal length f (in units of pixels on the camera detector array) and the depth d over which high resolution measurements occur is determined).

Regarding claim 18, Refai teaches the method according to claim 10, wherein the graphical representation is a three-dimensional model or a live video ([0019] FIG. 5 is a flow chart illustrating a series of operations and calculations performed by an image reconstruction system to produce three-dimensional model(s) and/or measurement data in accordance with the present disclosure. [0020] FIG. 6 is a flow chart illustrating another series of operations and calculations performed by an image reconstruction system to produce three-dimensional model(s) and/or measurement data in accordance with the present disclosure).

Refai teaches a nontransitory computer-readable storage medium storing a program for causing a computer to execute a method for determining proximity of a surgical instrument with respect to an anatomical structure, the method comprising: 
providing a graphical representation of a patient ([0042] The medical scanning and mapping system 10 described herein may provide three-dimensional imaging, modeling, mapping, and control capabilities in compact size suitable for rapid (e.g., immediate) integration with and/or augmentation of robotic, laparoscopic, and endoscopic surgical systems.);
identifying a spatial relationship between an anatomical structure and a surgical instrument configured to perform a laparoscopic surgical operation ([0049] FIG. 1B illustrates an exemplary embodiment of a camera 18e for use in the medical scanning and mapping system 10. In this embodiment, the high-resolution camera 18e may be a plenoptic camera or light field camera. The plenoptic or light field camera 18e is an optical recording device capable of capturing both the variation of intensity with spatial position and the angle or direction of rays entering the system from each part of the scene observed by the camera);
determining proximity of the distal end portion of the surgical instrument with the anatomical structure of the patient based on the spatial relationship; and generating a warning based on the determination of proximity (he image reconstruction system 14 may also combine the measurements and three dimensional model data collected from the medical scanning and mapping system 10 with visible light images obtained from the visible light components of the imaging system to determine critical information, including but not limited to, the type of tissue the surgical instrument has come in close proximity with (example, the abdominal aorta in laparoscopic surgery). If the distance between the surgical instrument and tissue other than the tissue targeted for the surgery falls below a distance deemed necessary to avoid damage, the image reconstruction system 14 can send an alarm to the user. The alarm may include, but is not limited to, an audio warning, text, or imagery showing the situation that triggered the alarm [0154].).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486